Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10/7/2021 is acknowledged.  Claims 9-18 are withdrawn from consideration.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 8, “domain to the source signal” should be changed to “domain with the source signal”.  Further, in lines 11-12, “features of a region that a user does not interest” should be changed to “features of a region that is not of interest to a user”. 
Claim 2 is objected to because of the following informalities:  In line 2, “features of a region that a user does not interest” should be changed to “features of a region that is not of interest to a user”.  
Claim 6 is objected to because of the following informalities:  In line 2, “features” should be changed to “feature”, and in lines 2-3, “is” should be inserted between “signal” and “further”.  
Claim 8 is objected to because of the following informalities:  In line 7, “features of a region that a user does not interest” should be changed to “features of a region that is not of interest to a user”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations "the destination signal features" in line 8 and “the destination features” in line 11.  There is insufficient antecedent basis for these limitations in the claim.  Claims 2-8 and 19 are rejected due to their dependency on Claim 1.  
Further, Claim 3 recites the limitations "the quality" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Risser (U.S. Pub. No. 2018/0068463) in view of Zheng (U.S. Pub. No. 2019/0213444).

Risser does not specifically disclose that the synthesized features of the source signal are of a region of interest in the source signal, and except for features of a region that a user does not interest in the source signal of the first domain.  However, in the related art, Zheng teaches an image style transformation that is applied to only particular region, specifically, a background, of an ordinary image (i.e., an input image) in Fig. 1, paragraph [0030], and paragraph [0085].  It would have been obvious to one skilled in the art at the time of the invention to apply the image style transfer method of Risser to a only particular region of an image (e.g., a region of interest as recited in 
Regarding Claim 2, Risser in view of Zheng teaches everything that is claimed above with respect to Claim 1.  Risser does not specifically disclose wherein the pre-trained neural network has been trained to remove features of the region that a user does not interest in the source signal of the first domain.  However, Risser does teach identifying a region of an image with age features, and removing any features in that region that are not the desired features in paragraph [0149].  It would have been obvious to one skilled in the art at the time of the invention to remove features of the region that a user does not interest in the source signal of the first domain based on the teachings of Risser, in order to ensure that any features that are not desired are not included in the output image (see Risser, paragraph [0149]).
Regarding Claim 19, Risser in view of Zheng teaches everything that is claimed above with respect to Claim 1.  Risser further teaches a non-transitory computer readable medium storing a program causing a computer to execute the method of claim 1 in paragraph [0068].

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Risser in view of Zheng in further view of Rymkowski (U.S. Pub. No. 2018/0082715).
Regarding Claim 3, Risser in view of Zheng teaches everything that is claimed above with respect to Claim 1.  Risser does not specifically teach determining whether the quality of the first virtual signal satisfies a predetermined level; and outputting the first virtual signal of the second domain if the quality of the first virtual signal is 
Regarding Claim 4, Risser in view of Zheng and Rymkowski teaches everything that is claimed above with respect to Claim 3.  Risser does not specifically teach if the quality of the first virtual signal is determined to not satisfy the predetermined level, inverting the first virtual signal to a first reconstruction signal of the first domain. However, Rymkowski teaches, in paragraph [0010], repeating a style transfer process until a desired stylization quality has been achieved.  Risser further teaches in paragraphs [0158]-[0161] use of SISR, which includes inverting of images, to perform a style transfer process.  It would have been obvious to one skilled in the art at the time of the invention to repeat a style transfer method, including inversion of images, as taught in Risser based on a desired stylization quality having not been achieved, as taught in Rymkowski, in order to ensure that the eventual output image has a quality that is desired by the user (see Rymkowski, paragraph [0010]).
Regarding Claim 5, Risser in view of Zheng and Rymkowski teaches everything that is claimed above with respect to Claim 4.  Risser does not specifically teach generating a second virtual signal from the first reconstruction signal as an input signal, wherein when the quality of the second virtual signal of the second domain does not 
Regarding Claim 6, Risser in view of Zheng and Rymkowski teaches everything that is claimed above with respect to Claim 5.  Risser does not specifically teach wherein the second virtual signal is that in which at least one second erroneous features included in the first reconstructed signal further removed.  However, Risser does teach removing any features that are not desired features in paragraph [0149].  It would have been obvious to one skilled in the art at the time of the invention to remove erroneous features from the first reconstruction signal based on the teachings of Risser, in order to ensure that any features that are not desired are not included in the output image (see Risser, paragraph [0149]).

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Risser in view of Zheng in further view of Igarashi (JP-2001326806-A).

Regarding Claim 7, Risser in view of Zheng teaches everything that is claimed above with respect to Claim 1.  Risser does not specifically teach wherein the signal of the first domain is an ultrasound image of a fetus, and the destination signal of the second domain is an actual photographic image of a newborn baby. However, Igarashi teaches, on page 3, an image processing system that includes an ultrasound image of a fetus and an image of a baby immediately after childbirth.  It would have been obvious to one skilled in the art at the time of the invention to apply the method of Risser to an ultrasound image of a fetus and an image of a baby immediately after childbirth as taught in Igarashi, in order to generate an image hybrid (see Risser, abstract and paragraph [0061]).
Regarding Claim 8, Risser in view of Zheng teaches everything that is claimed above with respect to Claim 7.  Risser does not specifically teach wherein the virtual signal of the second domain is an actual photographic image of the fetus, which combines features of the actual photographic image with features of a region of interest included in the ultrasound image of the fetus excepting for features of a region that a user does not interest in the ultrasound image of the fetus.  However, Igarashi teaches, on page 3, an image processing system that includes an ultrasound image of a fetus and an image of a baby immediately after childbirth.  Further, Zheng teaches image style transformation that is applied to only particular region, specifically, a background, of an ordinary image (i.e., an input image) in Fig. 1, paragraph [0030], and paragraph 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863